DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/08/2021 has been entered. Claims 1-4 remain pending in the application.

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. Referring to claims 1-4, Applicant argues that the combination of Gao and Li does not teach or suggest the claimed subject matter of amended claims 1-4 because Gao describes that "[i]n some implementations, the macro-eNB reads the content of the RRC messages from the small cell, and the information may be sent to the UE as part of the macro-cell RRC messages. For example, the macro-eNB may treat the small cell as a secondary cell (Scell) where the small cell configuration is equivalent to a Scell configuration." (See Applicant’s remarks, pp.5-6 of 7).
In reply, Examiner respectfully disagrees because it is noted that Gao discloses all claimed features except “the MCG comprises a primary cell and no, one or more secondary cell(s) and the SCG comprises a specific cell and no, one or more secondary cell(s) and a random access procedure is performed by the UE on the specific cell upon an addition of SCG and the specific cell is different from the secondary cell.” However, Li discloses the primary cell group or PCG (MCG) comprises a PCG Pcell (primary cell) and no, one or more Scell(s) (secondary cell(s)) and the secondary CA group (SCG) comprises a SCG Pcell (specific cell) and no, one or more Scell3 (secondary cell(s)) and the SCG Pcell (specific cell) is different from the Scell (secondary cell) (see Li, fig.8 and ¶ 0120-¶ 0124).
      Li further discloses a random access procedure is performed by the UE on the specific cell upon an addition of SCG (¶ 0194-¶ 0200). That is, the UE adds SCG PCell (specific cell) and SCG Scell(s), using Scell addition procedure, and the UE's lower layer performs the RACH to SCG, e.g., the SCG Pcell with PCID (c) using the received ra-PreambleIndex p, ra-PRACH-MaskIndex m.  
      Therefore, the combination of Gao and Li teaches or suggests the claimed subject matter of amended claims 1-4. For the foregoing reasons, claims 1-4 are not allowable over Gao in view of Li.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.       Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. US 2014/0355562 A1 (hereinafter referred to as Gao) in view of Li et al. US 2014/0192775 A1 (hereinafter referred to as Li).

With respect to claim 1, Gao discloses a user equipment (UE) (fig.3, user equipment device 300) for receiving a radio resource control (RRC) message, comprising: 
      a processor (fig.3, processing unit 302); and 
      memory (fig.3, computer readable storage medium 304) in electronic communication with the processor, wherein instructions stored in the memory are executable to: 
      receive, from a base station (fig.4, Macro-eNB 402), an RRC connection reconfiguration message (fig.4, first link 410) including secondary cell group (SCG) configuration parameters, wherein the SCG configuration parameters include a radio link control (RLC) configuration (¶ 0040, and ¶ 0043-¶ 0046) (Note: the radio resource configuration information for the second wireless link 412, including for example, the RRC messages addressed to the UE, is first sent from the small cell eNB to the macro-eNB over the backhaul link 408. The macro-eNB then sends the received RRC messages from the small cell eNB, to the UE over the first wireless link 410 between the macro-eNB 402 and the UE 406; wherein the RRC message includes small cell eNB (secondary cell group (SCG)) configuration parameters which include small cell (SCG) radio link reconfigurations), 
(fig.5 and ¶ 0047-¶ 0049) (Note: The small cell eNB includes a RLC layer 516 and MAC layer 518. The macro-eNB includes a MAC layer 510).
      Gao fails to explicitly disclose the MCG comprises a primary cell and no, one or more secondary cell(s) and the SCG comprises a specific cell and no, one or more secondary cell(s) and a random access procedure is performed by the UE on the specific cell upon an addition of SCG and the specific cell is different from the secondary cell.
       However, in the same field of endeavor of user equipment (UE) art, Li discloses the MCG comprises a primary cell and no, one or more secondary cell(s) and the SCG comprises a specific cell and no, one or more secondary cell(s) and a random access procedure is performed by the UE on the specific cell upon an addition of SCG and the specific cell is different from the secondary cell (figs.8, ¶ 0120-¶ 0124 and ¶ 0194-¶ 0200) (Note: the reference discloses the primary cell group or PCG (MCG) comprises a PCG Pcell (primary cell) and no, one or more Scell(s) (secondary cell(s)) and the secondary CA group (SCG) comprises a SCG Pcell (specific cell) and no, one or more Scell3 (secondary cell(s)) and the SCG Pcell (specific cell) is different from the Scell (secondary cell). The reference further discloses the UE adds SCG PCell (specific cell) and SCG Scell(s), using Scell addition procedure, and the UE's lower layer performs the RACH to SCG, e.g., the SCG Pcell with PCID (c) using the received ra-PreambleIndex p, ra-PRACH-MaskIndex m).


With respect to claim 2, Gao discloses a base station (fig.2, access node device 200) for transmitting a radio resource control (RRC) message, comprising: 
       a processor (fig.2, processing module 202); and 
       memory (fig.2, processing module 202) in electronic communication with the processor (¶ 0034) (Note: the processing module 202 also includes other auxiliary components, such as random access memory (RAM), read only memory (ROM), secondary storage (for example, a hard disk drive or flash memory)), wherein instructions stored in the memory are executable to: 
       transmit, to a user equipment (UE) (fig.3, user equipment device 300), an RRC connection reconfiguration message (fig.4, first link 410) including secondary cell group (SCG) configuration parameters, wherein the SCGAmdt. dated December 18, 2019 Reply to Office Action of September 19, 2019configuration parameters include a radio link control (RLC) configuration (¶ 0040, and ¶ 0043-¶ 0046) (Note: the , 
     wherein a RLC entity is established in a SCG and a first Medium Access Control (MAC) entity is mapped to a master cell group (MCG), a second MAC entity is mapped to the SCG (fig.5 and ¶ 0047-¶ 0049) (Note: The small cell eNB includes a RLC layer 516 and MAC layer 518. The macro-eNB includes a MAC layer 510).  
      Gao fails to explicitly disclose the MCG comprises a primary cell and no, one or more secondary cell(s) and the SCG comprises a specific cell and no, one or more secondary cell(s) and a random access procedure is performed by the UE on the specific cell upon an addition of SCG and the specific cell is different from the secondary cell.
       However, in the same field of endeavor of user equipment (UE) art, Li discloses the MCG comprises a primary cell and no, one or more secondary cell(s) and the SCG comprises a specific cell and no, one or more secondary cell(s) and a random access procedure is performed by the UE on the specific cell upon an addition of SCG and the specific cell is different from the secondary cell (figs.8, ¶ 0120-¶ 0124 and ¶ 0194-¶ 0200) (Note: the reference discloses the primary cell group or PCG (MCG) comprises a PCG Pcell (primary cell) and no, one or more Scell(s) (secondary cell(s)) and the secondary CA group (SCG) comprises a SCG Pcell (specific cell) and no, one or more Scell3 (secondary cell(s)) and the SCG Pcell (specific cell) is different from the Scell (secondary cell). The reference further discloses the UE adds SCG PCell (specific cell) and SCG Scell(s), using Scell addition procedure, and the UE's lower layer performs the RACH to SCG, e.g., the SCG Pcell with PCID (c) using the received ra-PreambleIndex p, ra-PRACH-MaskIndex m).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the Applicant to modify the user equipment of Gao with a concept wherein the MCG comprises a primary cell and no, one or more secondary cell(s) and the SCG comprises a specific cell and no, one or more secondary cell(s) and a random access procedure is performed by the UE on the specific cell upon an addition of SCG and the specific cell is different from the secondary cell as taught by Li to obtain the claimed invention for the advantages of cell enhancements that would increase performance in hotspot areas for indoor and outdoor using low power nodes.  

With respect to claim 3, the same ground of rejection provided for claim 1 is applicable herein.
 With respect to claim 4, the same ground of rejection provided for claim 2 is applicable herein.
Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675